DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 2/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/275,884 and Application Number 16/275,864 (Patent Number Pending) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kevin Jablonski (reg. 50,401) on 2/26/2021.

The application has been amended as follows: 
1. (Currently Amended) A manufacturing system having a plurality of end effectors, comprising: 
a first end effector disposed on a movable carriage, the first end-effector including 
a sensor disposed in a housing and configured to determine a location of an aperture disposed adjacent to a surface; 
an alignment assembly disposed in the housing and having an alignment orifice, the alignment assembly configured to maneuver the alignment orifice in an x-y plane within the housing, the alignment assembly including a first actuator configured to move the alignment orifice in the x-direction in the x-y plane and a second actuator configured to move the alignment orifice in the y-direction in the x-y plane; 
 while maintaining a position of the housing; 
a second end-effector disposed on the carriage, the second end effector including a device configured to perform a manufacturing task with respect to the detected aperture; and 
a master controller communicatively coupled to the carriage, the first end effector, and the second end effector and configured to control the detection of the aperture in the first end effector and control the manufacturing task in the second end effector.

16. (Currently Amended) A method of manufacturing, comprising: 
mounting an aperture detection device having a housing with an alignment orifice disposed therein using a first end effector to position the aperture detection device near an aperture disposed below a surface; 
detecting a location of the aperture disposed below the surface using a detection sensor in the aperture detection device, the location detected with respect to the alignment orifice disposed in the first end effector; 
controlling a first actuator associated with an x-direction in an x-y plane and a second actuator associated with a y-direction in the x-y plane to move 
; and 
initiating the detecting, controlling, and maneuvering through a communicatively coupled remote master controller.

17. (Canceled)

18. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Hughes et al. [U.S. Pub. 2018/0259669] teaches a detection device to locate an aperture using a sensor and using a robot to align a drilling guide tube within a housing with the aperture.  
Clark et al. [U.S. Pub. 2009/0022556] teaches fine tuning the x-y movement of a hole tool to accurately position a drill.
Pedigo et al. [U.S. Pat. 6,927,560] teaches an alignment system using magnetic fields where an orifice and be fine-tuned in the center of a housing. 
Corry [U.S. Pub. 2011/0210720] teaches an alignment system using magnetic fields in a single device.
Sarh et al. [U.S. Pub. 2002/0050043] teaches an alignment system using magnetic fields which utilizes an operator to hold a complementary device.
Fadlovich et al. [U.S. Pub. 2017/0095927] teaches a base which a plurality of modules can be mounted and coupled to accomplish a particular task or function.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119